MEMORANDUM ***
Solinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Substantial evidence supports the IJ’s and BIA’s decision because Singh failed to establish past persecution or that he has a well-founded fear of future persecution on account of an enumerated ground. See Sangha v. INS, 103 F.3d 1482, 1488-91 (9th Cir.1997). Accordingly, Singh is not eligible for asylum.
Because Singh failed to demonstrate eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Dinu v. Ashcroft, 372 F.3d 1041, 1045 (9th Cir.2004).
*591Finally, Singh has not demonstrated that it is more likely than not that he will be tortured if returned to India. See Ku-mar v. Gonzales, 444 F.3d 1043, 1056 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.